[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
STATE OF CONNECTICUT v. FRANKLIN D. SANDERS
    Date of Sentence        March 28, 1991 Date of Application     April 18, 1991 Date Application Filed  April 18, 1991 Date of Decision        April 28, 1992
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford. Docket No. 89-77118 — T (55926).
Mark H. Swerdloff, Esq., Defense Counsel, for Petitioner.
John M. Bailey, Esq., State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION: The petitioner, after several days of trial, withdrew his not guilty pleas and entered pleas of guilty to the following charges:
Kidnapping, First Degree       [53a-92 (a)(2)(a)]
Burglary, First Degree         [53a-101(a)(2)]
Sexual Assault, First Degree   [53a-70 (a)]
At the time he entered his pleas, there was a Court indicated sentence of 18 years with the right to argue for less, however, the Court cautioned the petitioner not to "be optimistic; 99 per cent sure you would get the 18 years." The petitioner was, in fact, sentenced to 18 years on each count concurrently, for a total effective sentence of 18 years.
The factual allegations to support the charges are that the petitioner unlawfully entered the home of his ex-wife and inflicted bodily injury upon his daughter, that he restrained her with the intent to sexually violate her, and that he CT Page 4330 forced his nineteen (19) year old daughter to engage in sexual intercourse with him.
In his comments to the Review Division the petitioner stated that the victims were untruthful and he denied sexually assaulting his daughter. He blames his predicament on drug abuse. His attorney points out that he has no prior record and asks for a reduction to approximately 10 years.
The petitioner is not without redeeming qualities, working, taking college courses, and attempting, through religious studies, to change his perspective and outlook. The sentencing court was aware of those attributes, but weighed them, (as it must) against the nature of the crimes. That these offenses are extremely serious cannot be disputed. A person who could force his daughter to submit to sexual intercourse must be considered unpredictably dangerous, and drug addiction does not ameliorate that situation.
Reviewing this sentence in accordance with the standards of review set out in Practice Book Section 942, the Division does not find it to be disproportionate or inappropriate. It is affirmed.
Klaczak, J. Purtill, J. Norko, J.
Purtill, Klaczak, and Norko, J.'s participated in this decision.